t c memo united_states tax_court philip a lehman and sara a merrick petitioners v commissioner of internal revenue respondent docket no filed date robert a wise for petitioners richard j hassebrock and gary r shuler for respondent memorandum opinion halpern judge respondent has determined deficiencies in and penalties with respect to petitioners’ federal_income_tax liabilities as follows year deficiency dollar_figure big_number big_number big_number big_number penalties sec_6662 sec_6663 dollar_figure big_number big_number -- -- dollar_figure big_number big_number unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated and therefore shall not separately set forth our findings_of_fact we shall make additional findings_of_fact as we proceed petitioners bear the burden_of_proof with respect to the issues remaining for decision see rule a petitioners have not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioners have not produced any evidence that they have satisfied the preconditions for its application background the parties have filed and we accept a stipulation of settled issues that disposes of all but two issues in this case those two issues relate to respondent’s adjustments disallowing net_operating_loss nol deductions that petitioners claimed for the years in issue respondent made those adjustments in part on the ground that petitioners had failed to establish that petitioner husband mr lehman sustained nols in and or that if he did any of those losses carried over and were available as nol deductions for any year in issue respondent further argues that even if we find that any of those losses carried over and were available as nol deductions for any year in issue the passive_activity_loss rules of sec_469 preclude petitioners from claiming those deductions because we sustain respondent’s adjustments disallowing the nol deductions on the ground that petitioners have failed to show that they are entitled to nol deductions for any year in issue we need not consider sec_469 discussion sec_172 provides for an nol deduction as they apply to this case the rules of sec_172 can be stated summarily an nol is the excess of the deductions allowed over the gross_income sec_172 an nol for any taxable_year may be carried back to each of the taxable years preceding the taxable_year of the loss and carried over to each of the taxable years following the taxable_year of the loss sec_172 a taxpayer may elect to waive the 3-year carryback period sec_172 on his and federal_income_tax returns mr lehman reported nols of dollar_figure and dollar_figure respectively petitioners concede that mr lehman made no effective elections to waive the carryback period for those losses therefore to prevail petitioners must prove that mr lehman incurred those losses and that those losses were not absorbed during the period beginning with the earliest carryback_year and ending with the last year before the first year here in issue to carry that burden petitioners must introduce convincing evidence not only of mr lehman’s nols for and but also of his taxable_income for the other years the carry years in the period beginning with and ending with see eg leitgen v commissioner tcmemo_1981_525 affd without published opinion 691_f2d_504 8th cir in the petition petitioners aver nothing with respect to either the losses mr lehman reported for and or his taxable_income for the carry years see rule b requiring in a deficiency case statements of the facts on which the taxpayer bases his assignments of error except with respect to assignments of error for which the commissioner bears the burden_of_proof on brief petitioners make proposed findings_of_fact only of which remotely address the and losses or mr lehman’s taxable_income for the carry years see rule e briefs shall contain proposed findings_of_fact those two proposed findings concern byers inn a tavern- restaurant that petitioners claim mr lehman operated at a loss those two proposed findings are byers inn never turned a profit and byers inn incurred expenses that exceeded its income on brief petitioners allege that mr lehman operated byers inn at a loss from through and that a flood in destroyed the records of that operation petitioners argue that under the so-called cohan_rule the net_operating_loss deductions at issue should be allowed despite the lack of substantiating documentation under the cohan_rule if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount the court may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir to apply the cohan_rule however the court must have some information to estimate the proper deduction see 85_tc_731 petitioners have proposed no facts that were we to so find would allow us to make a reasonable estimate of mr lehman’s l994 and losses from byers inn tax returns alone do not establish that a taxpayer suffered a loss e g 71_tc_633 even were we to accept mr lehman’s vague testimony that byers inn never turned a profit we would still lack sufficient information to make a reasonable estimate of his and losses petitioners have failed to carry their burden of proving an nol for either or moreover mr lehman’s tax returns for the carry years are insufficient to prove that any and nols assuming such were not completely absorbed during the carry years see eg stutsman v commissioner tcmemo_1961_109 indeed petitioners fail even to propose findings_of_fact with respect to and the first carry years we shall sustain respondent’s adjustments denying nol deductions for the years in issue because petitioners fail to prove facts showing that they are entitled to those deductions decision will be entered pursuant to rule
